Citation Nr: 1109695	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-25 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1959 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD. 

In June 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  A transcript is of record.

The Board notes that the Veteran failed to timely file a Substantive Appeal as to the service connection claim for PTSD, following the RO's issuance of a Statement of the Case (SOC) on May 9, 2009.  Rather, he filed a VA Form 9 seeking to perfect an appeal on July 20, 2009.  VA law and regulations dictate rules governing initiating and perfecting an appeal to the Board.  An appeal to the Board consists of a timely filed Notice of Disagreement (NOD) in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.200 (2010).  After a timely NOD is filed, the RO is to take such review action as is appropriate and, if the matter is not resolved to the claimant's satisfaction, issue a Supplemental Statement of the Case (SSOC). 38 C.F.R. § 7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30.  Once an SOC is issued, the claimant must then file a Substantive Appeal within 60 days from the date the SOC is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever ends later. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).

The United States Court of Appeals for Veterans Claims (Court) has held that untimely filing of a VA Form 9 may be considered a failure to perfect an appeal. YT v. Brown, 9 Vet. App. 195 (1996); see also Mason v. Brown, 8 Vet. App. 44, 54 (1995) (citing Roy v. Brown, 5 Vet. App. 554, 555 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) (where a claimant did not perfect an appeal by timely filing a substantive appeal, RO rating decision became final); see also 38 C.F.R. § 19.32 (agency of original jurisdiction may close the appeal without notice to an appellant or his or her representative for failure to respond to an SOC within the period allowed, and, if appellant files substantive appeal within the one-year period, the appeal will be reactivated).

However, more recent caselaw indicates that failure to timely file a Substantive Appeal does not act as a bar to the Board's jurisdiction over the claim.  Rather, where as in this case the RO does not close the appeal but rather treats an untimely substantive appeal as timely, the Board may accept the appeal as perfected, and take jurisdiction of the claim as having been properly appealed. Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (holding that lack of timely filed substantive appeal does not deprive Board of jurisdiction over appeal initiated by timely NOD); Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (holding that the Board has an obligation to read appeal filings in a liberal manner, regardless of competency of claimant's representative).

In this case, following the untimely VA Form 9 filing in July 2009, the RO in May 2010 issued an SSOC treating the claim as if it had been perfected, and issued a notice to the Veteran of certification and transfer the Veteran's case to the Board.  Thus, the RO clearly treated the claim as having been perfected in its appeal to the Board, and provided notice to the Veteran of it being properly in appellate status for review by the Board.  Accordingly, the Board treats this service connection claim for PTSD as having been properly perfected, based on its acceptance by the RO as properly perfected.  The Board thereby accepts jurisdiction over the claim.  See Percy, supra.

The issue has been modified as reflected on the first page of the present decision and pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which is discussed in more detail below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

As much as the Board would prefer to resolve the appeal at this time, preliminary review reveals that the information in the record before us is inadequate to make an informed determination, and discloses a need for further development prior to final appellate review.  In this regard, the Board is of the opinion that VA's duty to assist includes attempting to obtain documentation which may verify the Veteran's claimed stressors, under the facts and circumstances of this case.

Specifically, in an August 2007 statement and at his June 2010 Travel Board hearing, the Veteran indicated that he served aboard the USS Catamount LSD-17 on a tour that took him from DaNang to Saigon, Vietnam.  He recalled that the ship arrived in Saigon about midday on November 2, 1962, and that during the night and over the course of a few days, they watched firefights that were going on across the river, about 100 yards away.  He also recalled seeing bloated and disfigured dead bodies floated down on boats to shore after the firefights.  The boats would pass about 5 to 10 feet away from the ship.  It does not appear that any attempt was made to verify whether the USS Catamount LSD-17 ship's logs show that it was docked at Saigon on November 2, 1962, and witnessed nearby combat.  The Board finds that VA's duty to assist requires that an attempt be made to obtain such records.

Finally, in addition to PTSD diagnoses dated since 2007, the medical evidence indicates that the Veteran has a diagnosis of major depressive disorder dating back to at least 2002.  

Recent judicial caselaw potentially addresses the consideration of the Veteran's other symptoms of mental abnormality.  The Court of Appeals for Veterans Claims has held that claims for service connection for PTSD should be considered to include claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim is not restricted to the diagnosis alleged, but includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

To assure the Veteran full due process, and because there are indications of psychiatric diagnoses other than PTSD in the file, the Board concludes that this matter must be remanded for consideration of this claim pursuant to the Clemons precedent.  We defer to the RO as to whether, on remand, a medical examination is required in order to reconcile the various diagnoses of record.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's unit records, and any other necessary documentation including ship's logs, should be obtained to determine whether the USS Catamount, LSD-17, was docked in Saigon on or about November 2, 1962, and was in the vicinity of nearby combat action/firefights.  

2.  The RO should contact the U. S. Army and Joint Services Records Research Center (JSRRC) to determine whether they can verify the fire attacks on or about November 2, 1962, in the vicinity of the Veteran's docked vessel, USS Catamount, as the Veteran has described in his PTSD Questionnaire.

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, and readjudicated in light of the holding in Clemons v. Shinseki, supra.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

